DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/875400, filed on 5/2/2013.
A translation of Foreign Priority Documents was filed in parent Application No. 13/875400 on 9/28/2016.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection portion and an arithmetic portion in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 9-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shai (US 2011/0227822, hereinafter Shai), in view of Han et al. (US 2012/0139834, hereinafter Han), and further in view of Vertegaal et al. (US 2007/0247422, hereinafter Vertegaal).
Regarding claim 9, Shai teaches an electronic device (device, claim 1) comprising:
a display device (an interface displayed by device 120, [0107]) configured to display an object ([0107] describes curve 134 may prompt an operation of moving object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G); [0109] describes said attracting and repelling are performed in a display which includes object 136, such as a display of an interface, wherein object 136 is included, by sheet 122) on a display screen (flexible sheet 102, fig. 1A), the display screen having flexibility (flexible display device 100, fig. 1, [0093]);
a detection portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as sensors and sensor controller as described in paragraph [0069] of the specification) (sensor, [0096]) configured to sense positional data of the 
an arithmetic portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as a processor as described paragraph [0070] of the specification) (processor 106, fig. 1A) configured to determine a move of the object ([0100] describes means for registering input which corresponds to curve formed on a sheet of any device or system; [0104] describes said sensing may be registered as input by a processor; [0107] describes curve 134 may prompt an operation of attracting (or “moving”) object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G), as shown a direction of attraction illustrated by a dashed-dotted arrow; [0108]: any curving of sheet 122 towards the front may be for moving a displayed object away from the curved section).
However, Shai does not explicitly teach wherein the display screen is configured to be curved to protrude downward in the vicinity of a center of the display screen such that a hollow is formed by curving of the display screen, and 
Han teaches wherein the display screen is configured to be curved to protrude downward in the vicinity of a center of the display screen such that a hollow is formed by curving of the display screen (fig. 4, fig. 5 and [0048-0051] describes how the flexible display device 420 is curved by bending backwards; as shown in figs. 4-5, when the flexible display device is bent backwards near the center of the display device, it will form a hollow due to the curving of the flexible display device; as shown in fig. 5, portion 531 displays the center portion of the flexible display device where it is bent). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Han’s knowledge of curving the display device to form a hollow and modify the system of Shai because such a device can be deformed in multiple way and can be directly used as an input device to intuitively control a pointer of an object ([0007]).
Vertegaal teaches wherein the object is configured to be displayed in the hollow formed by the curving of the display screen ([0049] describes objects displayed in the document to be moved to the center of gravity of the fold … following the gravity path of the fold that would exist if water was run through that fold, it may cause objects to be moved from one flexible display to a second flexible display placed underneath it; [0039] describes the term document is synonymous for flexible display or flexible display surface). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Vertegaal's knowledge of moving objects as if attracted by the gravity into the system of Shai 
Regarding claim 10, Shai teaches the detection portion comprises a plurality of sensors provided in matrix (fig. 1D; [0101]: sensing sheet 124 may be an array of interconnected parts (shown parts 126a,b in the figure, which may be similar to parts 112a,b of sensor 112) such that any change in relative positions of parts may be sensed similarly to the described for sensor 112 in fig. 1B and 1C. Said interconnected parts may be units of said array, or individual sensors (e.g. strain gauges) evenly distributed across the sensing sheet 124 (and respectively across sheet 122).).
Regarding claim 11, Shai does not explicitly teach wherein the display screen comprises a first part, a second part, and a third part between the first part and the second part, and wherein a space is maintained between the first part and the second part due to the hollow at the third part.
Han teaches wherein the display screen comprises a first part, a second part, and a third part between the first part and the second part, and wherein a space is maintained between the first part and the second part due to the hollow at the third part (fig. 5 shows pattern 530 matching the hollow feature 520; as shown in fig. 5, portion 531 is considered as the third portion separating the first portion and the second portion on either side of portion 531; as shown in fig. 5, space will be maintained between the first and second portions when the flexible display is a hollow feature as the first and second portions will be separated by the third portion 531). Please refer to the rejection of claim 9 for motivation to combine Han with Shai.
Regarding claim 12, Shai teaches wherein the object (object 606, fig. 6D) and at least one of a background image, an icon (drawing tool icon 604B, fig. 6D), a toolbar, a pointer, a window, a text, a moving image, and a web browser are configured to be displayed on the display screen (flexible display device 600 including a flexible display sheet 602, fig. 6D).
Regarding claim 15, Shai teaches wherein the display device comprises a light-emitting element ([0124] describes display unit 152 may be an array of organic-light-emitting-diodes (OLED); [0297] describes output means 728 may include a light-emitting-diode (LED) for generating visual output).
Claims 2-4 and 7 are similar in scope to claims 9, 11-12, and 15, and therefore the examiner provides similar rationale to reject these claims.


Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shai, in view of Han, in view of Vertegaal, and further in view of Yang et al. (US 2008/0086925, hereinafter Yang).
Regarding claim 16, Shai does not explicitly teach the electronic device further comprising a microphone, a camera, and a speaker.
Yang teaches the electronic device further comprising a microphone, a camera, and a speaker ([0020] describes the mobile terminal 100 includes the main body 10, and the flexible display unit 20; [0024]: describes the main body 10 further includes a camera 17, and may include other devices such as a speaker and a microphone). Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
Claim 8 is similar in scope to claim 16, and therefore the examiner provides similar rationale to reject claim 8.


Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 13, none of the cited prior art references teach individually or in combination, the limitation “wherein the object is configured to bounce after falling into the hollow formed by the curving of the display screen”.
Regarding claims 6 and 14, none of the cited prior art references teach individually or in combination, the limitation “wherein the object is configured to be deformed after falling into the hollow formed by the curving of the display screen”.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JWALANT AMIN/Primary Examiner, Art Unit 2612